Citation Nr: 0535199	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  03-06 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel

INTRODUCTION

The appellant had active military service from March 1951 to 
March 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February and July 2002 RO rating 
decisions that denied service connection for a seizure 
disorder.  The appellant filed a Notice of Disagreement (NOD) 
in November 2002, and the RO issued a Statement of the Case 
(SOC) in January 2003.  The appellant filed a substantive 
appeal via VA Form 9 (Appeal to the Board of Veterans' 
Appeals) in February 2003.

In September 2003, the appellant and his wife testified 
during hearing before the undersigned Veterans Law Judge at 
the RO.  The appellant's son served as translator during the 
hearing.  A transcript of that testimony is of record.

In March 2004, the Board remanded the matter on appeal to the 
RO for additional action.  After accomplishing the additional 
action, the RO continued the denial of the claim (as 
reflected in the July 2005 Supplemental SOC (SSOC), and 
returned the matter to the Board for further appellate 
review.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The appellant has been competently diagnosed with seizure 
disorder secondary to cerebrovascular infarct.

3.  The appellant's seizure disorder was first manifested 
many years after his discharge from service, and the most 
persuasive medical opinion on the question of medical 
relationship to service states that it is less likely than 
not that the appellant's seizure disorder is due to head 
trauma during military service.

CONCLUSION OF LAW

The criteria for service connection for seizure disorder are 
not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim for service 
connection for a seizure disorder has been accomplished.

Through the notice letter of October 2001, the rating 
decisions of February and July 2002, the January 2003 SOC, 
and the July 2005 SSOC, the RO notified the appellant and his 
representative of the legal criteria governing the claim, 
evidence that had been considered in connection with the 
appeal, and the bases for the denial of the claim.  After 
each, they were given the opportunity to respond.  
Accordingly, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support the claim, and has been afforded ample opportunity to 
submit such information and evidence..  

The RO's initial notice letter in October 2001 informed the 
appellant of VA's duties to notify and assist (although the 
RO did not specifically cite to the VCAA; in December 2002, 
the RO sent the appellant a notice letter in connection with 
an unrelated claim that specifically cited to the VCAA).  The 
October 2001 letter advised the appellant of what kinds of 
information VA would pursue, and asked the appellant tell VA 
of any additional information or evidence that the appellant 
wanted VA to pursue.  The same letter discussed the kinds of 
evidence needed to support a claim for service connection.  
The Board finds that this letter meets the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).
 
The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  As explained above, all four 
content of notice requirements have been met in the instant 
appeal.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant before and after the February 2002 
rating action on appeal.  However, the Board finds that the 
lack of full pre-adjudication notice in this appeal has not, 
in any way, prejudiced the appellant.  In this regard, the 
Board points out that the Court has also held that an error 
in the adjudicative process is not prejudicial unless it 
"affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that, in this appeal, any delay in issuing 
the section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim were fully developed and re-
adjudicated after notice was provided.  The RO's January 2003 
SOC discussed the evidence that had been considered in the 
decision to date and the legal principles underlying that 
decision.  Thereafter, the appellant was afforded the 
opportunity to respond.  The Board particularly notes that RO 
personnel discussed the VCAA with the appellant prior to the 
appellant's NOD (see July 2002 Report of Contact), and that, 
after the Board's March 2004 remand, the Appeals Management 
Center (AMC) sent the appellant a VCAA notice letter 
providing updated information in regard to the evidence on 
file and the respective duties of the appellant and VA in 
obtaining any further evidence in support of the claim.  More 
than one year later, in July 2005, the RO adjudicated the 
claim on the basis of all pertinent evidence of record (as 
reflected in the SSOC). 
   
The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with the claim on 
appeal.  As indicated, the RO has obtained the appellant's 
service medical records, VA treatment records, and treatment 
records from those non-VA medical providers that the 
appellant identified as having relevant medical evidence.  
Pursuant to the Board's remand, the appellant was afforded a 
VA neurological examination to obtain an opinion as to the 
etiology of his seizure disorder, and he was afforded a Board 
hearing during which he and his wife presented evidence and 
argument in support of his claim; the report of examination 
and transcript of the hearing are of record.  For reasons 
expressed below, the Board finds that the medical opinion 
obtained provides a sufficient basis to decide the claim on 
appeal.  Significantly, neither the appellant nor his 
representative has identified, and the record does otherwise 
indicate, any existing, pertinent evidence in addition to 
that identified above, that needs to be obtained.   

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with a decision on the claim for service connection for a 
seizure disorder.

II.  Factual Background

The appellant contends that his current seizure disorder is 
consequent to due a head trauma that he suffered during a 
motor vehicle accident in Korea.

The appellant's service medical records show no indication of 
in-service head trauma or seizures.  The report of his March 
1954 separation examination notes no abnormalities; in the 
Report of Medical History prepared in conjunction with that 
examination, the appellant denied any abnormalities, 
including dizziness, fainting spells, epilepsy, or fits.

In August 1973, in connection with a claim for service 
connection for coronary artery disease, the appellant 
underwent a VA medical examination, including cardiology 
study, which culminated in diagnoses of heart disease by 
history, heart block, and possible arteriosclerotic heart 
disease.  The examination report includes no reference to in-
service head trauma or complaints of current seizures.  

In July 2001, the appellant was admitted to the Florida 
Hospital Medical Center for what was diagnosed as new onset 
generalized tonic-clonic seizure disorder.  These records 
include a notation that the appellant's wife had informed the 
hospital that the appellant had never had seizures before.  A 
computed tomography (CT) scan of the brain revealed old 
infarcts in the left parietal occipital area.  The impression 
was seizure, possibly related to a previous stroke in the 
left occipital parietal lobe.  On August 2001 discharge, the 
diagnoses were alcohol withdrawal seizures, aspiration 
pneumonia, mild congestive heart failure, and hypertension.  
It was also noted that magnetic resonance image (MRI) 
revealed a history of head injury in the past, and seizure 
once many years ago when the appellant was in his 40s (i.e., 
in the 1970s); according to the appellant, workup at that 
time had revealed no pathology.

In August 2001, the appellant filed a claim for service 
connection for a seizure disorder, as due to a motor vehicle 
accident during the Korean War.  

In a November 2001 statement, the appellant indicated that, 
during the Korean War, he was in a jeep that went down a hill 
on a very dark night; he claimed that he suffered a head 
trauma and was taken to an emergency room in semi-conscious 
condition.  He further indicated that he later began to 
experience headaches and tension, and had recently developed 
seizure disorders and occasional loss of coordination.

During a January 2002 VA neurology consultation in January 
2002, the appellant reported that he had had seizures in July 
and August 2001.  He again referred to his head trauma in 
1952, without seizures at that time.  The examiner noted 
history of cerebrovascular accident by imaging studies.  The 
neurologist's impression was seizure disorder, possibly 
secondary to prior cerebrovascular accident.

A March 2002 treatment note by Dr. H.K.S., a private 
physician, reflects an impression of total occlusion of the 
left internal carotid artery and symptomatic generalized 
tonic-clonic seizures.

An April 2003 emergency room consultation report from Florida 
Hospital reflects an impression of transient ischemic attack 
versus partial complex seizure.  Also noted was a prior 
history of partial complex seizures, with the last 
generalized seizure in July 2001, and prior histories of 
hypertension, of old cerebrovascular accident, and of 
previous head trauma with encephalomalacia of the left 
parieto-occipital lobe.

In a September 2003 letter, Dr. I.B., a private physician, 
stated that the appellant's seizures were probably secondary 
to head trauma that he sustained in Korea.

During the September 2003 Board hearing, the appellant 
testified that, during the Korean War, the jeep in which he 
was riding came under shell fire, so the driver increased 
speed and the vehicle turned over.  He reported being thrown 
from the vehicle and losing consciousness; when he regained 
consciousness, he was receiving medical treatment.  He 
indicated that he was returned to duty immediately 
thereafter.  The appellant's wife testified that the 
appellant's first seizure occurred two years prior to the 
hearing (i.e., approximately 2001), precipitating his 
hospitalization at Florida East hospital; she testified that 
an attending physician told the appellant that a CT scan 
showed an old traumatic head injury.  The appellant's wife 
testified that, after the appellant's discharge from service, 
but prior to his first seizure in 2001, he experienced 
headaches and dizziness.  The appellant denied any head 
trauma after his discharge from service.  

In March 2004, the Board remanded the claim to the RO for VA 
neurological examination and opinion as to the etiology of 
the veteran's current seizure disorder.

In a one-sentence April 2004 note, Dr. L.L., a VA physician 
specializing in internal medicine, stated that the appellant 
has a seizure disorder that may be from head trauma in 
service.

Pursuant to the Board's remand, the appellant underwent VA 
neurological examination in June 2005.  As reflected in the 
examination report, the physician  carefully reviewed the 
appellant's claims file, VA medical record, and the Board's 
remand prior to the examination.  The examiner noted that the 
appellant and his wife then reported that the appellant's 
first seizure was in Puerto Rico in 1989, although there are 
no supporting treatment records in the claims file, and that 
the appellant denied any seizure activity for the past two 
years.  The examiner conducted a detailed physical and 
neurological examination and noted the clinical observations.  
The examiner's diagnosis was seizure disorder secondary to 
cerebrovascular infarct of the left temporo-parietal region.  
As regards the etiology of the diagnosed disability, the 
examiner opined that that it is less likely than not that the 
seizure disorder was caused by, or resulted from, in-service 
head trauma, since there is a clear beginning of the seizure 
disorder at least 37 years after the reported accident (if 
the unsubstantiated 1989 onset date is correct) or 50 years 
after the reported accident (if the substantiated 2001 onset 
date is correct).  

In a November 2005 Written Brief Presentation, the 
appellant's representative asserted that the VA neurological 
opinion pursuant to the remand because the examiner had 
allegedly relied on the appellant (who has been diagnosed 
with dementia) for historical information, and because the 
examiner allegedly did not properly provide the "at least as 
likely as not" opinion required by the Board's remand. 

III.  Analysis

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d). 

In this case, there is no evidence of any seizure disorder or 
head trauma in service. However, even if the Board were to 
assume, without deciding that the veteran did suffer a head 
injury in service, as alleged, the record does not present a 
persuasive basis for medically relating a seizure disorder 
diagnosed post service to any incident of the appellant's 
military service.

The earliest documented onset of seizures was in July 2001, 
and the appellant's assertions as to the existence of prior 
seizures has been inconsistent.  The appellant and his wife 
informed the 2005 VA neurological examiner that the earliest 
onset occurred in Puerto Rico in 1989, but they testified 
before the Board that the seizures began in 2001, and they 
informed the Florida Hospital providers in July 2001 that 
there were no prior seizures.  Even if the Board were to 
accept the appellant's most recent assertion to the onset of 
seizures as true, this still would place the onset of 
seizures as 1989-more than 35 years after his discharge from 
military service.  The passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is a fact that weighs against a claim 
for service connection.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  

Moreover, the record reflects conflicting medical opinions as 
to whether there is a medical nexus between the veteran's 
seizures and his military service.  Favorable to the claim, 
VA physician L.L. provided a statement that the appellant's 
seizures "may be from head trauma in Korea," and Dr. I.B. 
provided an opinion that the appellant's seizures were 
"probably" due to his head trauma in Korea.  Conversely, 
the VA neurological examiner in February 2005 stated that the 
seizures are consequent to a cerebrovascular infarct and that 
it is less likely than not that seizures are consequent to an 
in-service head trauma.

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  As 
true with any piece of evidence, the credibility and weight 
to be assigned to these opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  

The Board is obligated to analyze the credibility and 
probative value of all evidence, account for the evidence 
that it finds persuasive or unpersuasive, and provide reasons 
for its rejection of any material evidence favorable to the 
veteran.  Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Wilson v. Derwinski, 2 Vet. App. 614,618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991).

In this case, for reasons explained below, the Board finds 
that the opinion of the VA neurological examiner-that it is 
less likely than not that the appellant's seizure disorder is 
due to head trauma during military service--is the most 
probative evidence on the question of medical nexus.  

First, medical opinions expressed in speculative language do 
not provide the degree of certainty required for medical 
nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Thus, Dr. 
L.L.'s opinion that seizures "may be from head trauma" and 
Dr. I.B.'s opinion that seizures are "probably" secondary 
to head trauma are less probative than the VA medical 
examiner's "less likely-than-not" phraseology.

Second, one of the factors for assessing the probative value 
of a medical opinion is the physician's access to the claims 
file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The 
2005 VA neurological examiner had access to the appellant's 
VA medical records and to the claims file, which includes the 
appellant's service medical records and civilian treatment 
reports.  As the appellant's VA primary care physician, Dr. 
L.L. had access to the appellant's VA medical records, but 
there is no indication that he had access to the claims file, 
and there is no indication that Dr. I.B. has access to any 
treatment records at all.    

Third, the opinions by Dr. L.L. and Dr. I.B. are simple one-
sentence statements without any supporting rationale, while 
the opinion of the VA neurological examiner includes the 
reasoning underlying that opinion.  In assessing evidence 
such as medical opinions, the failure of the physician to 
provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  In fact, a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  Further, greater weight may be placed on one 
physician's than another's depending on factors such as the 
reasoning employed by the physicians and whether or not (and 
the extent to which) they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).

Fourth, a medical professional is not competent to opine as 
to matters outside his scope of expertise.  LeShore v. Brown, 
8 Vet. App. 406 (1995) citing Layno v. Brown, 6 Vet. App. 
465, 469 (1995).  As seizures are neurological disorders, the 
VA neurology was within the scope of his expertise, whereas 
Dr. L.L., an internal medicine specialist, was not.  
Moreover, Dr. I.B.'s letterhead asserts that he is affiliated 
with a family medical practice, and there is no indication 
that he has any expertise in neurology.  

The Board finds that the May 2005 VA neurological opinion 
constitutes competent and probative evidence upon which to 
decide the claim, notwithstanding any arguments to the 
contrary.  In this regard, the Board has considered the 
argument of the appellant's service representative that the 
VA neurological examination was deficient in that the 
examiner allegedly did not adhere to the "more likely than 
not" formula required by the Board's remand, and in that the 
examiner allegedly relied on the appellant's memory for 
historical background information.  The Board disagrees.  
First, the examiner's "less likely than not" formula 
provides an opinion consistent with the  degree of certainty 
required by the Board's remand.  Second, the report of 
neurological examination shows clearly that the examiner's 
opinion was not based solely on the appellant's memory, but 
rather was based on review of the documentary evidence, 
examination of the appellant, and the contemporaneous 
statements of both the appellant and his wife.  Upon careful 
review of the VA neurological examination report, the Board 
finds that the examination satisfied the requirements of the 
Board's remand and serves as an acceptable medical opinion 
for resolution of the instant appeal.  

Thus, the Board finds that the most persuasive opinion 
evidence on the question of medical nexus weighs against the 
claim.

In addition to the medical evidence, the Board has considered 
assertions advanced by the appellant-that his seizure 
disorder is associated with an undocumented motor vehicle 
accident in service-and those advanced on his behalf, in 
adjudicating the claim on appeal.  The appellant is certainly 
competent to describe his own symptoms, and his wife is 
competent to assert her own observations.  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  However, as each is a layperson not shown to possess 
the appropriate medical training and expertise, neither is 
competent to render a probative opinion on a medical matter, 
such as whether there is a medical relationship between his 
current seizure disorder and his military service.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).

Under these circumstances, the Board finds that the claim for 
service connection for a seizure disorder must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990). 


ORDER

Service connection for seizure disorder is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


